        Case 1:17-cv-01789-DLC Document 382 Filed 06/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Securities and Exchange Commission,

                      Plaintiff,
               v.                                17 Civ. 1789 (DLC) (GWG)

 Lek Securities Corporation, Samuel Lek, Vali
 Management Partners d/b/a Avalon FA, Ltd.,      NOTICE OF APPEARANCE
 Nathan Fayyer, and Sergey Pustelnik a/k/a
 Serge Pustelnik,

                      Defendants.


         PLEASE TAKE NOTICE that the following attorney appears as counsel on behalf of

Lek Securities Corporation and Samuel Lek in the above-captioned action:

                                    Nicholas L. McQuaid
                                    Latham & Watkins LLP
                                    885 Third Avenue
                                    New York, NY 10022
                                    Telephone: (212) 906-1200
                                    Facsimile: (212) 751-4864
                                    Email: nicholas.mcquaid@lw.com

 Dated: June 3, 2019                               Respectfully Submitted,
        New York, New York
                                                   LATHAM & WATKINS LLP

                                                   /s/ Nicholas L. McQuaid
                                                   Nicholas L. McQuaid
                                                   885 Third Avenue
                                                   New York, NY 10022
                                                   Tel: (212) 906-1200
                                                   Fax: (212) 751-4864
                                                   Email: nicholas.mcquaid@lw.com

                                                   Attorneys for Defendants Lek Securities
                                                   Corporation and Samuel Lek
